ORDER
On September 3, 1998, the Supreme Court of Kentucky suspended respondent from the practice of law in that state for thirty days for failing to timely file and complete a divorce action on a client’s behalf. James v. Kentucky Bar Ass’n, 973 S.W.2d 844 (Ky.1998). Pursuant to Rule 29, RLDE, Rule 413, SCACR, respondent and Disciplinary Counsel were notified by letter dated September 18,1998, that they had thirty (30) days to inform the Court of any claim that imposition of the same discipline in this State is not warranted. Having received no response from either respondent or Disciplinary Counsel, we hereby suspend respondent from the practice of law in this State for a period of thirty (30) days from the date of this order. Within fifteen days of the date of this order, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT